Citation Nr: 0839180	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for migraines as 
secondary to a service-connected neck condition.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back pain, and if so, whether it should be granted.

4.  Entitlement to service connection for a bilateral 
shoulder and arm disability as secondary to low back pain.

5.  Entitlement to service connection for a bilateral leg 
condition as secondary to low back pain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to January 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to service connection for a low back 
disability (claimed as low back pain) on the merits, and the 
remaining issues on appeal, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for low back pain by 
unappealed rating action of May 1995.  It was held that the 
service medical records were silent as to any back injury or 
condition during service as well as there was no evidence of 
any post-service diagnosis of a back disability.  He was 
provided notice and no appeal was instituted.  This is the 
last final decision on any basis.

2.  Evidence received since the May 1995 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 1995 rating action is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received and the claim 
for service connection for a low back disability (claimed as 
low back pain) is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the August 2004 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed and 
further notice or development is not indicated.  Further 
there is no prejudice as this claim is reopened and the 
appeal allowed as to this matter.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back pain.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

By a decision dated May 1995, the RO denied the veteran's 
claim for entitlement to service connection for low back 
pain.  It was held that the claim was not well grounded as 
the service medical records were silent as to any back injury 
or condition during service as well as the no evidence of any 
post-service diagnosis of a back disability.  The veteran did 
not appeal this action after getting notice.  Therefore, the 
May 1995 decision is a final decision.  38 U.S.C.A. § 7105.

In July 2004, the appellant submitted a claim to reopen his 
claim for service connection for low back pain.

The evidence of record at the time of the May 1995 final 
decision included the veteran's service medical records, and 
a 1994 VA examination.  The veteran's service medical records 
were silent as to any complaints of, treatment for, or 
diagnosis of back pain or injury.  The 1994 VA examination 
revealed a normal orthopedic examination of the lumbar spine.  
  
The May 1995 rating decision denied the veteran's claims for 
service connection for low back pain on the basis that there 
was no evidence of a current low back disability.  

The evidence submitted since the May 1995 final decision 
included private treatment records from Johnson Neurological 
Clinic dated May 2004 to January 2006, including a statement 
from his neurologist dated June 2004 relating his back 
problems to jumping out of airplanes during his service.  

The evidence of record prior to the May 1995 decision did not 
include a current diagnosis of a low back condition nor did 
it contain nexus statement linking the veteran's current back 
condition to service.  The newly submitted evidence includes 
medical histories recorded, attributing the veteran's current 
back condition to an injury that occurred during the 
veteran's active service.  These records were not available 
to the RO prior to their May 1995, decision and bear directly 
and substantially upon the issue for consideration.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection.
ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a low back 
disability (claimed as low back pain) is granted.  The appeal 
is allowed to this extent.


REMAND

The veteran contends that he injured his back during his 
active service.  Specifically he contends that his current 
back problems are due to him jumping out of an airplane 
during his active service.  It is also asserted that a neck 
disorder is related to service.

Service medical records are silent as to any complaints of, 
treatment for, or diagnosis of any neck or low back pain or 
disorder.  However, the veteran's DD 214 reflects that the 
veteran earned a parachutist's badge during his active 
service.

Regarding the cervical spine, in-service X-rays were 
negative.  Two months after service it was noted on X-ray 
that there were indications of degenerative changes in the 
cervical spine.  There was no claim as to that pathology at 
that time, but this finding is within 1 year of separation 
from service.  It is not clear if the pathology was present 
to a compensable degree.  In any event, in view of the 
history of parachute jumping an examination and opinion is 
indicated.

Private treatment records reflect treatment for a low back 
disability.  A May 2004 radiology report reflected an 
impression of subtle spondylosis of the lumbar spine with 
mild degenerative disc disease from the L3-4 level through 
the L5-S1 level.  There was a small to moderate sized central 
disc herniation at the L4-5 level casing borderline spinal 
canal stenosis.  There was also minimal bilateral neural 
foraminal narrowing at the L4-5 level.  

Further, a June 2004 letter from Dr. S.S.S., noted that the 
veteran provided a history of back pain for the last 10 
years, beginning when he sustained an injury due to a bad 
experience with one of his jumps out of a plane.  The veteran 
reported that he suffered a significant fall.  The doctor 
noted an impression of lumbar degenerative disc disease, 
lumbar facet arthropahty, myofascial pain syndrome, non-
discogenic diffuse back pain, and chronic pain syndrome.  An 
April 2005 report indicated that the veteran reported a 
parachuting accident in October 1993, during which he stated 
he hit the ground very hard, causing soft tissue injuries to 
his back and his knees.  He reported episodic back pain since 
that time, and about one year ago, when he awoke with severe 
low back pain.

Based on the evidence of record, it is unclear from the 
record whether the veteran's current low back condition is 
related to his in-service history of parachute jumps.  
An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Additionally, adjudication by the Board within this time 
period of the issues of entitlement to service connection for 
headaches due to a neck disorder, a bilateral shoulder and 
arm disability as secondary to a service-connected low back 
disability, and service connection for a bilateral leg 
condition as secondary to a low back disability would be 
premature pending resolution of the veteran's claim for 
service connection for a low back disability as they are 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered). 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Review of the claims folder reveals that the veteran 
never received notice of the information and evidence 
necessary to establish a disability rating and an effective 
date for the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should advise the veteran of 
alternative sources of competent 
evidence that would support his 
contention that he suffered from and 
received treatment for an injury during 
service.  See Garlejo v. Derwinski, 2 
Vet.App. 619, 620-21 (1992).  Those 
alternative sources should be set out 
in accordance with applicable 
procedures.

2.	The veteran should be provided VA 
examination(s) of the neck and lower 
back.  The claims folder should be 
reviewed by the examiner(s) prior to 
the examination(s) of the veteran.  All 
indicated studies should be provided.  
The examiner(s) should provide 
opinion(s) as to whether it is at least 
as likely as not (a 50 percent chance) 
that the veteran's current low back 
condition is related to any aspect 
(including injury) of his period of 
active duty, including the veteran's 
assertion that his current back 
condition is due to parachuting 
incident that occurred during his 
active service.  In addition, a similar 
opinion should be made with regard to 
the neck, to include discussion of the 
degenerative changes noted in 1994, to 
include if they may be residuals of 
multiple parachute jumps.  A complete 
rationale for any and all opinions 
provided must be made.  If findings 
from this development suggest that an 
examination or opinion as to the 
secondary service connection questions 
should be obtained, that too should be 
done prior to readjudication as 
discussed below.

3.	Thereafter, the RO/AMC should 
readjudicate the issues on appeal as to 
the remaining issues.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


